DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-15 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna structure comprising a substrate facing the inner surface of the second plate and a second surface facing away from the inner surface, at least one conductive pattern on the first surface and/or embedded in the substrate, a first surrounding portion including a first hole penetrating the second surface, and a second surrounding portion including a second hole penetrating the second surface, the antenna structure being disposed in the opening.  
 	Moon (US 2020/0287268) and Moon (US 2020/0106167) are all cited as teaching some elements of the claimed invention including a housing, an inner plate, an antenna structure comprising a substrate, at least one conductive pattern on the first substrate, a hole, and a protrusion.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 Regarding independent claim 10, patentability exists, at least in part, with the claimed features of an antenna structure comprising a substrate including a first surface facing the inner surface of the second plate and a second surface facing away from the inner surface, at least one conductive pattern on the first surface and/or embedded in the substrate, and at least one hole penetrating the second surface, the antenna structure being disposed in the opening.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a bracket configured to fix the antenna substrate to the side member, wherein the side housing includes a first surface facing the first plate, a second surface facing the second plate, and a recess provided on the second surface, wherein the recess includes a first inner side wall, and a second inner side wall facing the first inner side wall and provided closer to an inside of the housing than the first inner side wall, wherein the antenna substrate is disposed in the recess such that the first surface faces the first inner side wall, the second surface faces the second inner side wall, and the third surface faces the second plate, wherein the bracket includes: an insertion portion inserted between the second surface of the antenna substrate and the second inner side wall.  
 	Moon and Moon are all cited as teaching some elements of the claimed invention including a housing, an inner plate, an antenna structure comprising a substrate, at least one conductive pattern on the first substrate, a hole, and a protrusion.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.